Citation Nr: 0800613	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  04-03 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for an adjustment disorder, from June 1, 2000 to 
January 23, 2004.

2.  Entitlement to an initial evaluation in excess of 50 
percent for an adjustment disorder, from January 23, 2004.

3.  Entitlement to an initial compensable evaluation for 
hypertension, from June 1, 2000 to November 30, 2001.

4.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension, from November 30, 2001.

5.  Entitlement to an evaluation in excess of 20 percent for 
gout, from July 19, 2002 to December 16, 2003.

6.  Entitlement to a compensable evaluation for gout, from 
December 16, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1980 to 
May 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2001, January 2004, and 
November 2004 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In a February 2004 statement, the veteran indicated that he 
wanted to cancel his appeal of entitlement to a higher 
initial rating for service-connected tinnitus.  Therefore, 
the Board finds that the appeal of that claim has been 
withdrawn.  See 38 C.F.R. § 20.204 (2007).

The decision below addresses the issues of higher initial 
ratings for an adjustment disorder and hypertension.  The 
issues of higher ratings for gout are addressed in the remand 
that follows the Board's decision.




FINDINGS OF FACT

1.  From June 1, 2000 to January 23, 2004, the veteran's 
service-connected adjustment disorder was manifested by 
symptoms that included irritability, anger, depressed mood, 
anxiety, sleep impairment, loss of concentration, and mild 
memory loss, which resulted in no more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.

2.  From January 23, 2004, the veteran's service-connected 
adjustment disorder has been manifested by symptoms that 
include irritability, anger, depressed mood, anxiety, sleep 
impairment, loss of concentration, mild memory loss, social 
avoidance, and blunted affect, which have resulted in 
occupational and social impairment with reduced reliability 
and productivity.

3.  From June 1, 2000 to November 30, 2001, the veteran's 
service-connected hypertension was not manifested by readings 
of diastolic blood pressure of 100 or more, or systolic blood 
pressure of 200 or more; a history of diastolic pressure 
predominantly 100 or more was not shown.

4.  From November 30, 2001, the veteran's service-connected 
hypertension has not been manifested by readings of diastolic 
blood pressure of 110 or more, or systolic blood pressure of 
200 or more.


CONCLUSIONS OF LAW

1.  From June 1, 2000 to January 23, 2004, the criteria for 
an initial rating in excess of 30 percent for service-
connected adjustment disorder were not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.130, Diagnostic Code 9440 (2007).

2.  From January 23, 2004, the criteria for an initial rating 
in excess of 50 percent for service-connected adjustment 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, 
Diagnostic Code 9440 (2007).

3.  From June 1, 2000 to November 30, 2001, the criteria for 
an initial compensable rating for service-connected 
hypertension were not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.104, 
Diagnostic Code 7101 (2007).

4.  From November 30, 2001, the criteria for an initial 
rating in excess of 10 percent for service-connected 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.104, Diagnostic Code 7101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000, during the pendency of the 
claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2007).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claims for higher 
initial ratings for an adjustment disorder and hypertension 
has been accomplished.  Through a July 2003 notice letter, 
the RO notified the veteran and his representative of the 
information and evidence needed to substantiate his claims.  
By a March 2006 notice letter, the RO provided the veteran 
with the criteria for assigning a disability rating and an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  Although the complete notice was not 
provided until after the RO initially adjudicated the 
veteran's claims, the claims were properly re-adjudicated in 
June 2007, which followed the adequate notice.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

(The Board notes that in September 2007, the RO received 
additional treatment records from the VA Medical Center 
(VAMC) in Des Moines, Iowa.  The records were received by the 
RO three days prior to the transfer of the claims file to the 
Board.  The RO has not considered these records with respect 
to the veteran's claims.  In reviewing the treatment records, 
however, the Board finds that the records note findings 
consistent with previously considered records with respect to 
the veteran's adjustment disorder and hypertension claims.  
As such, the records are cumulative, and a remand for 
consideration of these records by the RO with respect to the 
veteran's claims is not warranted.  See 38 C.F.R. §§ 19.31, 
19.37 (2007).)

The Board also finds that the July 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
The veteran was also told that it was his responsibility to 
make sure that VA received all requested records that were 
not in the possession of a Federal department or agency.  
Consequently, the Board finds that the veteran has been put 
on notice to submit any pertinent evidence that he may 
possess.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues concerning an adjustment disorder and hypertension.  
The veteran's service medical records have been obtained and 
associated with the claims file, as have treatment records 
from the Des Moines VAMC and its associated outpatient 
clinics.  Records from private treatment providers identified 
by the veteran have also been obtained.  Additionally, in 
August 2000, December 2003, and May 2006, the veteran was 
provided VA examinations in relation to his claims, the 
reports of which are of record.  Significantly, the veteran 
has not otherwise alleged that there are any outstanding 
medical records probative of his adjustment disorder or 
hypertension claims that need to be obtained.

II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of a staged rating are 
required. See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The veteran contends that his adjustment disorder and 
hypertension are more disabling than they were initially 
rated.  Thus, he is seeking higher evaluations for the 
various rating stages that the RO established.

Adjustment Disorder

The veteran's service-connected adjustment disorder has been 
evaluated under Diagnostic Code 9440 for chronic adjustment 
disorder.  Under that diagnostic code, a 30 percent rating is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment; mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

Lastly, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (Diagnostic Code 9440) (2007).

After a review of the medical evidence, dated from June 1, 
2000 to January 23, 2004, the Board finds that an initial 
rating in excess of 30 percent is not warranted for that time 
period.  The veteran underwent VA psychiatric examination in 
August 2000 and December 2003 by the same VA examiner.  Based 
on the examination reports, the criteria for a 50 percent 
rating, or higher, were not met for the veteran's service-
connected adjustment disorder.

During the examinations, the veteran complained of 
irritability, anger, problems sleeping, and some problems 
with memory and concentration.  The examiner reported that 
the veteran had a depressed mood and anxiety although they 
were not evident during the December 2003 examination.  The 
examiner stated that the veteran had sleep impairment as a 
result of his adjustment disorder.  Additionally, there were 
some problems with memory loss, but the veteran's memory was 
generally adequate.  The examiner noted that the veteran had 
not sought mental health treatment at that time.  In the 
December 2003 report, the examiner stated that the veteran 
was functioning pretty well in most spheres.  According to 
the examiner, the veteran's main concern was the stress 
associated with returning to civilian life after his 
retirement from military service and the stress from his then 
current employment as an intake coordinator.  In both 
examination reports, the examiner diagnosed the veteran with 
an adjustment disorder with depressed and anxious mood and 
features.  The examiner assigned a global assessment of 
functioning (GAF) score of 62 in both instances.

The veteran's symptomatology, as noted in the August 2000 and 
December 2003 VA examination reports, is already contemplated 
by the initial 30 percent rating that was assigned from June 
1, 2000 to January 23, 2004.  The symptoms of depressed mood, 
anxiety, sleep impairment, and mild memory loss equate to no 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  See 38 C.F.R. 
§ 4.130 (Diagnostic Code 9440).  Moreover, a GAF score of 62 
equates to mild symptoms, such as those set forth in the 
criteria for a 30 percent rating.

The symptoms described in the criteria for a rating of 50 
percent are not shown by the evidence during this time 
period.  During the two VA examinations, the examiner found 
the veteran to have a flexible affect, logical and related 
speech, adequate memory, good insight, and no thought 
disorder.  Additionally, there was no indication that the 
veteran had panic attacks, difficulty understanding complex 
commands, impaired judgment or abstract thinking, or 
disturbances of motivation or mood.  Significantly, it was 
reported that the veteran obtained full-time employment as an 
intake coordinator after retiring from military service.  He 
also volunteered as a firefighter and was mayor of the town 
in which he lived.  Additionally, he lived with his two 
children and interacted with his brother and girlfriend.  
Thus, difficulty establishing and maintaining effective work 
and social relationships was not shown.  Therefore, the 
veteran's symptomatology did not equate to occupational and 
social impairment with reduced reliability and productivity 
from June 1, 2000 to January 23, 2004, and a 50 percent 
rating is not warranted.

Even more severe symptoms, such as those set forth in the 
criteria for a 70 percent and 100 percent rating, were not 
evidenced from June 1, 2000 to January 23, 2004.  The 
examiner noted that the veteran did not exhibit suicidal or 
homicidal ideation, compulsions, impaired speech, thought 
process, or communication, disorientation, delusions, 
hallucinations, or grossly inappropriate behavior.  Without 
evidence of this type of symptomatology, a rating of 70 or 
100 percent is also not warranted during this time period.

On January 23, 2004, the veteran began to seek and receive 
regular psychiatric treatment at the Des Moines VAMC and its 
associated outpatient clinics.  In a progress note, dated the 
same day, the veteran was diagnosed with a major depressive 
disorder by a VA physician.  Symptoms of irritability, 
depression, depressed mood, anxiety, sleep impairment, and 
blunted affect were documented.  The physician assigned a GAF 
score of 50.  Based on this VA note, the RO assigned a 50 
percent rating for the veteran's adjustment disorder from 
January 23, 2004.  Since that time, the veteran has received 
regular psychiatric treatment for a major depressive disorder 
through VA.  The treatment records reflect similar or better 
symptoms since January 23, 2004, with GAF scores ranging from 
55 to 65.  The veteran confirmed these types of symptoms 
during a hearing before the RO in October 2004.  He testified 
that he continued to experience depression, anxiety, anger, 
sleep impairment, memory loss, and social avoidance.

The veteran was also afforded another VA examination in May 
2006 by the same examiner who previously examined the veteran 
in August 2000 and December 2003.  In the most recent 
examination report, the examiner reported that the veteran 
had a slight increase in symptoms since the last examination.  
He noted that the veteran continued to experience stress at 
work and had ceased to volunteer as a firefighter or act as 
mayor.  The veteran reported less social interaction compared 
to the previous examinations.  The examiner continued to 
provide a diagnosis of adjustment disorder with anxiety and 
depression.  The examiner assigned a GAF score of 58 in May 
2006.

(The Board notes that, although the RO included the veteran's 
symptoms relating to his diagnosed major depressive disorder 
in its evaluation, the veteran is service connected for 
adjustment disorder and not major depressive disorder.  
Generally, when evaluating a disability, symptoms relating to 
a separate nonservice-connected disability are not to be 
considered.  However, in this case, the veteran appears to 
have overlapping symptomatology, specifically with regard to 
depressed mood and sleep impairment.  Accordingly, because 
the effects of the two disabilities are not distinguishable, 
the Board will attribute all of the symptoms relating to the 
veteran's major depressive disorder to his adjustment 
disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998).)

Based on the VA treatment records and the May 2006 VA 
examination report, the Board finds that, from January 23, 
2004, an evaluation in excess of 50 percent is not warranted 
for service-connected adjustment disorder.  The evidence does 
indicate a worsening of symptoms compared to the prior rating 
period in light of the veteran's blunted affect, increased 
work-related stress, and lessened social interaction.  
Additionally, the several GAF scores between 50 and 59 
represent moderate symptoms, such as those listed in the 
criteria for a 50 percent rating.  Although all the criteria 
for a 50 percent rating have not been met, the veteran's 
adjustment disorder has resulted in occupational and social 
impairment with reduced reliability and productivity since 
January 23, 2004.  Therefore, the veteran's symptomatology 
has become more akin to the criteria of the 50 percent rating 
compared to the 30 percent rating.  Accordingly, the 50 
percent rating assigned to the veteran from January 23, 2004 
is appropriate.

Similar to the prior rating period, even more severe 
symptoms, such as those set forth in the criteria for a 70 
percent and 100 percent rating, have not been evidenced since 
January 23, 2004.  The evidence contained in the VA treatment 
records and May 2006 VA examination did not suggest that the 
veteran has exhibited suicidal or homicidal ideation, 
compulsions, impaired speech, thought process, or 
communication, disorientation, delusions, hallucinations, or 
grossly inappropriate behavior.  Moreover, the veteran has 
continued to be involved in a full-time occupation and in 
relationships with his family.  Consequently, without 
evidence of more disabling symptomatology, a rating of 70 or 
100 percent is not warranted from January 23, 2004.  In sum, 
a higher initial rating is not warranted for an adjustment 
disorder during any rating period.

Hypertension

The veteran's service-connected hypertension has been 
evaluated under Diagnostic Code 7101 for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension).  That diagnostic code provides for a 10 
percent rating for diastolic pressure predominantly 100 or 
more, or systolic pressure predominantly 160 or more, or 
where an individual with a history of diastolic pressure 
predominantly 100 or more requires continuous medication for 
control.  A 20 percent rating is assigned for diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more.  A 40 percent rating is assigned 
for diastolic pressure predominantly 120 or more.  Lastly, a 
60 percent rating is assigned for diastolic pressure 
predominantly 130 or more.  38 C.F.R. § 4.104 (Diagnostic 
Code 7101) (2007).

(During the pendency of the appeal, the diagnostic code 
regarding hypertension was amended.  71 Fed. Reg. 52457-60 
(Sept. 6, 2006).  Effective October 6, 2006, a note was added 
after the rating criteria of Diagnostic Code 7101 concerning 
separate evaluations of hypertension and other heart 
diseases.  Because the veteran is not service connected for 
any other heart disease, the change to the regulation is 
inapplicable to the appeal at hand.)

After a review of the medical evidence, dated from June 1, 
2000 to November 30, 2001, the Board finds that an initial 
compensable rating is not warranted for hypertension during 
that time period.  At no point was the veteran's diastolic 
blood pressure reading 100 or more or his systolic pressure 
160 or more.  Additionally, while the veteran began taking 
medication through VA to control his high blood pressure 
during this time period, a history of diastolic pressure 
predominantly 100 or more was not shown.  From June 1, 2000 
to November 30, 2001, the highest documented blood pressure 
reading was 142/90, as evidenced by a January 2001 VA 
treatment record.

The lack of a history of diastolic pressure predominantly 100 
or more is further supported by the veteran's service medical 
records, including his dental records.  From March 1980 to 
April 2000, the veteran's blood pressure was taken over 115 
times.  Although he was followed for high blood pressure on 
occasion, a diastolic reading of 100 or more was never 
documented.  Thus, it cannot be stated that the veteran had a 
history of diastolic pressure predominantly 100 or more.  
Consequently, from June 1, 2000 to November 30, 2001, an 
initial compensable rating is not warranted for hypertension.  
See 38 C.F.R. § 4.104 (Diagnostic Code 7101) (2007).

Private treatment records reveal that on November 30, 2001, 
and December 6, 2001, the veteran had blood pressure readings 
of 154/108 and 150/106, respectively.  Based on these 
records, the RO assigned a 10 percent rating for the 
veteran's hypertension from November 30, 2001.  Since that 
time, private treatment records, VA treatment records, and VA 
examinations in December 2003 and May 2006 do not reflect any 
blood pressure readings with a diastolic pressure of 110 or 
more, or systolic pressure 200 or more.  The veteran's 
hypertension appears to be adequately controlled by his 
medication.  The highest documented blood pressure reading 
since November 30, 2001 was 154/90, as evidenced by a May 
2006 VA treatment record.  Without evidence of diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more, an evaluation in excess of 10 
percent is not warranted for hypertension from November 30, 
2001.  In sum, a higher initial rating is not warranted for 
hypertension during any rating period.

Conclusion

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's adjustment disorder or 
hypertension reflects so exceptional or unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(2007).  In this case, there is no evidence showing that the 
disabilities result in marked interference with employment 
(i.e., beyond that contemplated in the evaluation assigned), 
or frequent periods of hospitalization, or evidence showing 
that the disabilities otherwise render impractical the 
application of the regular schedular standards.  In fact, his 
disabilities are accurately reflected by the schedular 
criteria.  In the absence of evidence of such factors as 
those outlined above, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the veteran's written contentions 
and hearing testimony with regard to his claims for higher 
initial ratings for his service-connected adjustment disorder 
and hypertension.  While the Board does not doubt the 
sincerity of the veteran's belief that his disabilities are 
more severely disabling than they were initially rated, as a 
lay person without the appropriate medical training or 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter-such as the severity of a 
current disability as evaluated in the context of the rating 
criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the 
claims for higher initial ratings for adjustment disorder and 
hypertension must be denied for every rating period.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims for higher initial ratings, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial evaluation in excess of 30 percent for an 
adjustment disorder, from June 1, 2000 to January 23, 2004, 
is denied

An initial evaluation in excess of 50 percent for an 
adjustment disorder, from January 23, 2004, is denied.

An initial compensable evaluation for hypertension, from June 
1, 2000 to November 30, 2001, is denied.

An initial evaluation in excess of 10 percent for 
hypertension, from November 30, 2001, is denied.


REMAND

The Board finds that the issues regarding the evaluation of 
the veteran's service-connected gout are not properly before 
the Board.  By way of background, the veteran originally 
filed a claim of service connection for gout in July 2000.  
The RO granted service connection for gout in a November 2001 
rating decision.  A noncompensable rating was assigned, 
effective from June 1, 2000.  The veteran was notified of the 
decision by a letter, dated on November 29, 2001.  The 
veteran filed a timely notice of disagreement as to the 
initial rating in August 2002.  See 38 C.F.R. §§ 20.201, 
20.302(a) (2002).

Thereafter, in a January 2004 rating decision, the RO awarded 
an increase to 20 percent for gout, effective from July 19, 
2002 to December 16, 2003.  From December 16, 2003, the RO 
assigned a noncompensable rating.  The veteran was notified 
of this decision by a letter, dated on February 3, 2004.  In 
response to the previously filed notice of disagreement, the 
RO also issued a statement of the case (SOC) in January 2004.  
See 38 C.F.R. §§ 19.26(d), 19.29 (2003).  The SOC was mailed 
on January 9, 2004.  

Subsequently, on February 26, 2004, the veteran submitted a 
statement to the RO that was construed as a substantive 
appeal for the adjustment disorder and hypertension issues 
that the Board addressed in the decision above.  In that 
statement, and on a page attached to the statement, the 
veteran stated that he wished to cancel his appeal on the 
issue of gout.  Because the statement was filed with the RO, 
in writing, signed by the veteran, included the VA file 
number, included a statement that the appeal was withdrawn, 
and listed the specific issue withdrawn among an appeal of 
multiple issues, the submission met the form and content of a 
withdrawn appeal.  See 38 C.F.R. § 20.204(a), (b) (2003).  
The veteran's withdrawal of his appeal concerning gout had 
the effect of a withdrawal of the August 2002 notice of 
disagreement concerning the November 2001 rating decision.  
See 38 C.F.R. § 20.204 (c) (2003).

Section 20.204(c) provides that a withdrawal does not 
preclude the filing of a new notice of disagreement and, 
after a SOC is issued, a substantive appeal, as to any issue 
withdrawn.  However, such filings must be timely as if the 
withdrawal had never been filed.

In October 2004, the veteran was afforded a formal hearing 
before the RO.  The hearing was intended for the veteran to 
provide testimony in connection with his adjustment disorder 
and hypertension claims.  During the hearing, the veteran 
stated that he wished to retract his February 2004 withdrawal 
of the notice of disagreement and that he disagreed with the 
evaluation for his service-connected gout.  The veteran then 
provided testimony with respect to gout.  (The veteran did 
not refer to the tinnitus claim that was also withdrawn in 
February 2004.  Thus, no further action is required for that 
issue).  Thereafter, the RO issued supplemental statements of 
the case (SSOCs) in November 2004 and June 2007.  The 
evaluation of gout was included as an issue in the SSOCs and 
the issue was certified to the Board in September 2007.

Based on the series of events, the Board finds that the 
issues regarding the evaluation of service-connected gout are 
not properly before the Board.  At the time of the 
withdrawal, any attempt thereafter to resurrect the appeal 
could not be construed as a timely notice of disagreement 
with the November 2001 rating decision because the one-year 
time period had already lapsed.  The veteran had 60 days from 
January 9, 2004 to file a substantive appeal in response to 
the SOC.  However, he did not submit a substantive appeal 
during that time period.  Consequently, the November 2001 
decision became final when the withdrawal was filed and the 
60-day period following issuance of the SOC expired without 
his filing an appeal.  See 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2003).

Although the November 2001 decision became final, the October 
2004 hearing occurred within one year of the January 2004 
rating decision.  The veteran's disagreement with the 
evaluation of his service-connected gout, expressed during 
the hearing, may be construed as a notice of disagreement as 
to that decision.  Therefore, while he could not resurrect 
the withdrawn appeal at the time of the hearing, he was able 
to timely file a notice of disagreement with the January 2004 
decision concerning the gout issues.

A SOC is required when a claimant protests an adverse 
determination.  38 C.F.R. § 19.26(d).  Therefore, the 
issuance of a SOC is required regarding the gout issues, as 
set forth on the title page, and the Board must remand the 
issues for such an action.  See Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999).  Although the RO issued two SSOCs 
after the hearing that were intended to be updates to the 
January 2004 SOC, the appropriate action was to issue a new 
SOC solely in connection with the gout matter and allow the 
veteran an opportunity to submit a substantive appeal in 
order to perfect the appeal of the January 2004 decision.  As 
a result of the series of events, the January 2004 SOC did 
not suffice because the appeal had been withdrawn.  A new SOC 
is now required given that the veteran's testimony may be 
construed as a notice of disagreement with the January 2004 
decision.

The Board is aware that the result of this matter turns on 
procedural technicalities set forth in the regulations.  
However, the Board is bound by the regulations.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 19.5, 20.101 (2007).  While 
the veteran was unable to resurrect his withdrawn appeal 
under 38 C.F.R. § 20.204(c), the regulation was enacted for 
good reason.  Past actions ought not to be undone.  Unless 
the time period for filing a notice of disagreement or 
substantive appeal has not lapsed, the regulation makes 
apparent that claimants should be prevented from undoing 
withdrawn appeals.  Such a regulation provides order to the 
claims process and preserves the notion of finality.

Accordingly, this issue is REMANDED for the following action:

Prepare a statement of the case in 
accordance with 38 C.F.R. § 19.29 
regarding the gout rating issues as set 
forth on the title page, unless the 
matters are resolved by granting the full 
benefits sought, or by the veteran's 
withdrawal of the notice of disagreement.  
If, and only if, the veteran files a 
timely substantive appeal should the 
issues be returned to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


